Citation Nr: 0216205	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  00-01 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for post cholecystectomy syndrome.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel





INTRODUCTION

The veteran had active military service from August 1995 to 
May 1998.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In March 2000, the veteran failed, without explanation, to 
appear for a requested hearing at the RO before a member of 
the Board.  She has not requested that the hearing be 
rescheduled.  Her request for a hearing before a member of 
the Board is therefore considered to be withdrawn.  See 38 
C.F.R. § 20.704 (2000).

When the veteran's claim was before the Board in May 2001, it 
was remanded to the RO for additional development.  It was 
returned to the Board in October 2002 for further appellate 
action.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appeal has been obtained.

2.  The veteran's post cholecystectomy syndrome is manifested 
by abdominal and right flank pain.







CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for post cholecystectomy syndrome have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Codes 7301, 7318 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  Review of the veteran's 
service medical records shows that she developed right upper 
quadrant pain in January 1998 and underwent laparoscopic 
removal of her gallbladder.  In April 1998 she was found to 
have common duct stones, and she subsequently underwent 
endoscopic removal of the stones.  

On VA examination in March 1999, the veteran reported 
continued pain.  She stated that she took Tylenol for the 
pain and that it sometimes helped.  She stated that her most 
recent severe episode occurred when she lifted some fans at 
her place of employment.  Physical examination revealed a 
very obese female in no acute distress.  Scars were noted in 
the midline of the upper abdomen and at the umbilicus.  The 
veteran was tender along the right coastal margin and she had 
tenderness to fist percussion in the right flank.  Bending 
forward and to the right and hyperextension caused pain in 
her back.  The diagnosis was post cholecystectomy syndrome.  

An April 1999 report of contact shows that the veteran had 
missed an appointment for a VA ultrasound due to car trouble.  
She requested that the appointment be rescheduled.

In her January 2000 substantive appeal, the veteran stated 
that she had continuous pain on her right side as well as 
sharp pain in her back.  She contended that she had 
continuous diarrhea or constipation and that she could not 
pick up heavy objects.  She indicated that she could not care 
properly for her child due to her disability.

As noted above, the veteran's claim was remanded to the RO in 
May 2001.  The Board noted that the examination performed in 
March 1999 was not sufficient for rating purposes and also 
pointed out that the veteran had asked that her April 1999 
ultrasound be rescheduled.

A May 2001 letter from the RO notified the veteran that 
further development would be conducted in her case.  She was 
asked to identify providers of treatment for her service-
connected disability.  No response from the veteran was 
received.

The record shows that the veteran was scheduled for VA 
examinations in June, July and August 2001, but that she 
failed to report for each of those examinations without 
explanation.  

The RO again contacted the veteran in August 2001 and 
instructed her to submit or identify evidence in support of 
her claim.  In May 2002 the RO received reports of laboratory 
work performed in April 1998 at the Portsmouth Naval Medical 
Center.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, as well as the Board's May 2001 
remand, the veteran has been informed of the requirements for 
the benefit sought on appeal, the evidence considered by the 
RO, and the reasons for its determinations.  In two letters 
the RO informed the veteran of the information required from 
her to enable the RO to assist her in substantiating her 
claim.  In its remand, the Board noted that the evidence of 
record was insufficient for rating purposes and indicated 
that another VA examination was necessary.  Therefore, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the veteran was afforded a VA examination in March 
1999 and the RO attempted to afford the veteran the VA 
examination ordered in the Board's remand.  The veteran 
failed to appear for three scheduled VA examinations and has 
offered no explanation for doing so.  Neither the veteran nor 
her representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in Sec. 4.14.  38 C.F.R. § 4.113 (2002).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The veteran is currently in receipt of a 10 percent rating 
pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7301, which 
addresses adhesions of the peritoneum.  A rating of 10 
percent is warranted where there are moderate adhesions with 
pulling pain on attempting work or aggravated by movements of 
the body, occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distention.  A 30 percent evaluation is appropriate where the 
adhesions are moderately severe, with partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain.  An evaluation 
of 50 percent is warranted where the adhesions are severe, 
with definite partial obstruction shown by X-ray, with 
frequent and prolonged episodes of severe colic distention, 
nausea or vomiting, following severe peritonitis, ruptured 
appendix, perforated ulcer, or operation with drainage.  

Diagnostic Code 7318 addresses removal of the gall bladder.  
A 10 percent rating is warranted where there are mild 
symptoms and a 30 percent rating is appropriate where there 
are severe symptoms.

Under the applicable criteria, when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  38 C.F.R. § 3.655(a) (2002).  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, as in this case, the 
claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655(b) (2002).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West Supp. 2002).

The Board recognizes that VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet.App. 90 (1990).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that, "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991). 

The record demonstrates that the veteran was afforded 
multiple opportunities to appear for the examination ordered 
in the Board's remand, but due to her failure to cooperate 
the requested examination was not performed.  Therefore, 
based on the provisions of Section 3.655, the Board will 
render a decision on this appeal based upon the evidence of 
record.

With respect to the merits of the claim, the Board notes that 
while the veteran has stated that her service-connected 
disability is worse than the current evaluation reflects, the 
evidence does not support her contention.  The March 1999 VA 
examination noted only tenderness along the right coastal 
martin and tenderness to fist percussion in the right flank.  
The diagnosis was post-cholecystectomy syndrome.  The 
examiner recommended an ultrasound of the abdomen, but such a 
test was not conducted because the veteran failed to report 
for subsequently scheduled examinations.  There is no medical 
or other evidence of record substantiating the presence of 
symptomatology which would warrant a higher rating under 
either of the potentially applicable diagnostic codes.

The evidence of a symptoms that would warrant a rating higher 
than that currently assigned is limited to the veteran's own 
statements; however, as a layperson, she is not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the 
Board must conclude that the preponderance of the evidence is 
against the veteran's claim.  

In accordance with Fenderson v. West, 12 Vet.App. 119 (1999), 
the Board has considered whether a higher rating is warranted 
for any portion of the initial evaluation period, but 
concludes that the disability has not been more than 10 
percent disabling at any time since the veteran's discharge 
from service.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability.  In addition, the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has concluded that referral of the case for extra-
schedular consideration is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for post cholecystectomy syndrome is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

